   4:20-cr-03083-JMG-CRZ Doc # 21 Filed: 11/02/20 Page 1 of 2 - Page ID # 48




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:20CR3083

      vs.
                                                             ORDER
KEITH HUGHES, and COLBY DIGILIO,

                  Defendants.


      Defendants have moved to continue the pretrial motion deadline, (Filing
Nos. 19 & 20), because they need additional time to review the discovery. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing Nos. 19 & 20), are granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before December 7, 2020.

      3)    As to both defendants the trial of this case is set to commence
            before the Honorable John M. Gerrard, Chief United States District
            Judge,     in Courtroom 1, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on January 11, 2021, or as soon thereafter
            as the case may be called, for a duration of five (5) trial days. Jury
            selection will be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and December 7, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
4:20-cr-03083-JMG-CRZ Doc # 21 Filed: 11/02/20 Page 2 of 2 - Page ID # 49




         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 2nd day of November, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
